DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on December 10, 2021, and the Amendment and Response to Final Office Action filed on November 4, 2021, are acknowledged.
Claims 1-10 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed November 4, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and the current amendments to the specification and claims:

Rejection of claims 1-10 under 35 USC § 103 over Cawthon

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Patent App. Pub. No. 2003/0175749) in view of Molloy (US Patent App. Pub. No. 2010/0233683).

Regarding independent claims 1 and 6, Chun teaches …

at least one primer of each set comprising a 5' portion and a 3' portion, the 5' portion being non-complementary to any nucleic acid sequence in the reaction mixture and the 3' portion being capable of specific hybridization to its respective nucleic acid target (Fig. 1A; para. 78: “annealing control primer (…”ACP”) ... an oligonucleotide primer have 3’- and 5’-ends distinct portions separated by at least one universal base”; para. 88: “3’-end portion having a hybridizing nucleotide sequence substantially complementary to a site on a template nucleic acid to hybridize with … a 5’-end portion having a pre-selected arbitrary nucleotide sequence”; para. 108: “5’-end portion of ACP … sequence substantially not complementary to any site on the template nucleic acid”);
wherein at least 2 primer sets have initial annealing temperatures for specifically hybridizing to their respective target nucleic acids (para. 625: 60°C);
b) Performing at least two cycles of amplification, wherein each cycle of the at least two cycles comprises: i. Heating the reaction mixture to a first denaturation temperature Td1 (Fig. 1A; para. 135: “performing a first-stage amplification … at a first annealing temperature 
ii. Hybridizing the primers of each primer set to their respective denatured different target nucleic acids at a temperature Ta1 (para.  625: “annealing … 60 C”);
iii. extending the hybridized primers to form extension products (Example 8; para. 625: “PCR comprising … extending”);
c) Performing at least 10 additional cycles of amplification, wherein each cycle of the at least 10 cycles comprises: i. Heating the reaction mixture to a second denaturation temperature (Fig. 1A; Example 8; para. 136: “performing a second-stage amplification”; para. 162: “the second-stage amplification … is carried out for at least one cycle (preferably, at least 5 cycles) and up to 45 cycles; para. 627: “under denaturing temperature … 40 cycles”);
ii. Hybridizing the primers of each primer set to their respective denatured extension products at a temperature Ta2 that is higher than Ta1 (para. 110: “first annealing temperature may be equal to or lower than the second annealing temperature”; Example 8);
iii. Extending the hybridized primers (para. 627: “extension at 72 C”).

Regarding the limitation in steps b) i. and c) i., requiring that the first and second denaturation temperatures denature all targets and extension products, respectively, in the reaction mixture, Chun does not explicitly teach this limitation. However, it would have been obvious to the ordinary artisan to use temperatures able to denature all targets/ extension products, such that they could serve as templates for further rounds of amplification. 

1 of the 3’ ends of SEQ ID NOs: 75 to 82 are 45.6°C, 45.6°C, 48°C, 48°C, 51.8°C, 49.7°C, 49.5°C and 50.3°C, respectively. While Chun does not explicitly teach the annealing temperature associated with each primer set, the melting temperatures are more than 2 degrees different for at least some of the primer sets, and consequently the maximum annealing temperature is also at least two degrees different from each other. It would have been obvious to use an annealing temperature in the multiplex reaction that would allow for all the primers to anneal, and thus would be lower than the lowest initial annealing temperature of all sets of primers, so that all primers could participate in the amplification reaction.

Regarding the limitation in step c) i., requiring that Td2 is lower than Td1, Molloy teaches this limitation (para. 173: “Shorter denaturation times (and in some cases lower temperatures) … can be employed in the second stage because the PCR product that now dominates the reaction is much more easily denatured than the various DNA molecules expected to be important during the first stage. Shorter denaturation times are advantageous in that there will be less inactivation of Taq DNA Polymerase”).
prima facie obvious to take the Chun method and optimize the various annealing and denaturing temperatures. Adjusting annealing and denaturation temperatures for thermal cycling is well-known in the art, and Chun provides extensive guidance on how to modify thermal cycling temperatures for use in the method (e.g. paras. 110, 138-140, 160-162, 173-175, 221 ). Therefore, the annealing and denaturation temperatures are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Chun specifically teaches that the method is customizable based on the detection target(s) (e.g., para. 160). Therefore, in the absence of a showing of unexpected results, the annealing and denaturing temperatures are prima facie obvious.
In addition, it would have been obvious to incorporate the lower Td2 of Molloy into the method of Chun, as Molloy teaches that PCR products that dominate the second stage of the reaction are much more easily denatured than the various DNA molecules expected to be important during the first stage (such as, e.g., genomic DNA in a sample). Molloy teaches that shorter denaturation times would be advantageous to preserve polymerase function. By the same token, a reduced denaturing temperature could also be expected to provide this benefit. In any event, it was known in the art, as demonstrated by Molloy, to use a shorter denaturation time and/or lower denaturation temperature in a second stage of a two-stage PCR. Therefore, the ordinary artisan would have been motivated to incorporate the lower Td2 of Molloy into the Chun method, and would have had an expectation of success as optimizing thermal cycling parameters is well-known in the art.
prima facie obvious. 

	Regarding dependent claims 4, 8 and 10, Chun does not explicitly teach these limitations. However, adjusting annealing and denaturation temperatures for thermal cycling is well-known in the art, and Chun provides extensive guidance on how to modify thermal cycling temperatures for use in the method (e.g. paras. 110, 138-140, 160-162, 173-175, 221 ). Therefore, the annealing and denaturation temperatures described in claims 4, 8 and 10 are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Chun specifically teaches that the method is customizable based on the detection target(s) (e.g., para. 160). Therefore, in the absence of a showing of unexpected results, claims 4, 8 and 10 are prima facie obvious.
 
	In view of the foregoing, claims 1-10 are prima facie obvious over Chun in view of Molloy.

Conclusion
Claims 1-10 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The melting temperatures were calculated using the OligoCalc calculator (http://biotools.nubic.northwestern.edu/OligoCalc.html).